Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1487

                               JAMES WARE,

                        Plaintiff, Appellant,

                                     v.

         MICHAEL T. MALONEY, IN HIS OFFICIAL CAPACITY AS
   COMMISSIONER, SOUZA BARANOWSKI CORRECTIONAL CENTER, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Morris E. Lasker, Senior U.S. District Judge*]


                                  Before

                     Torruella, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Selya, Circuit Judge.



     James Ware on brief pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
Margaret Melville, Department of Correction, on brief for
appellees.


                           January 14, 2005



*Of the Southern District of New York, sitting by designation.
             Per Curiam.     Pro se inmate James Ware appeals a district

court order granting summary judgment in favor of defendant prison

officials    based   on     Ware's   failure   to   exhaust    administrative

remedies as required by the Prisoner Litigation Reform Act of 1995,

42 U.S.C. § 1997e(a).           We affirm, adding only the following

comments.1

             First, Ware has not shown that the district court erred

in   failing    to   find    that    defendants     waived    the   exhaustion

requirement.     Defendants raised a failure-to-exhaust defense in

their answer and in a renewed motion for summary judgment.                Ware

did not assert any prejudice, nor do we perceive any, as he was on

notice of the exhaustion requirement and had ample time to oppose

the renewed summary judgment motion.           Thus, the district court did

not abuse its discretion in considering the defendants' failure-to-

exhaust defense.      See Guzman-Rivera v. Rivera-Cruz, 98 F.3d 664,

668 (1st Cir. 1996) (holding that decision on waiver of affirmative

defense normally is within district court's discretion).

             Also, Ware has not shown that the district court erred in

finding that Ware had not exhausted his administrative remedies




     1
      The district court's earlier grant of partial summary
judgment for defendants is not properly before us, as Ware does not
present any developed argumentation regarding that earlier
decision. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990) (noting that failure to present argument on issue waives
challenge to it).

                                      -2-
with respect to the three grievances at issue.   We have considered

Ware's arguments and deem them without merit.2

          Ware's motion for a procedural order is denied.

          The judgment of the district court is summarily affirmed.

See Loc. R. 27(c).




     2
      In view of this conclusion, we need not address defendants'
separate contention that the district court's order may be affirmed
based on defendants' qualified immunity.

                               -3-